DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/22 has been entered.
 
Claim Objections
Claims 3, 13, 15, and 17 are objected to because of the following informalities:  Claims 3, 13, 15, and 17 recite “the first present voltage” and “the second present voltage” multiple times.  Examiner assumes these are typographical errors and Applicant intended to claim “the first preset voltage” and “the second preset voltage”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
	In light of the amendment filed 4/7/22, the rejection of claim 14 under 35 U.S.C. 112(b) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2008/0180360).

	Regarding claim 1, Song discloses a drive circuitry for a display panel, comprising: a drive circuit board, comprising a power chip disposed thereon (abstract, fig. 1, power supply unit 600, ¶ 31, ¶ 39; *Examiner takes official notice that the use of a drive circuit board with a chip thereon is well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the circuitry of Song with the well-known circuit board chip structure to achieve the predictable result of providing an integrated circuit.  Applicant has not traversed Examiner’s assertion of official notice in the reply filed 12/22/21, and thus the use of a drive circuit board with a chip thereon is taken to be admitted prior art [see MPEP 2144.03]);
	a driving chip, comprising a power terminal and a logic signal receiving terminal, the driving chip being configured to receive a driving signal to drive the display panel (figs. 1-2, drivers 300, 400, 500 implemented as integrated circuits, ¶ 31-41);
	a detection circuit, configured to detect a logic voltage of the logic signal receiving terminal and output a control signal depending on a magnitude of the logic voltage (figs. 1-2, reset units 700-702 with, e.g., comparator disclosed, ¶ 41-62);
	and a control circuit; wherein the power terminal of the driving chip is coupled to a power output terminal of the power chip through the control circuit, wherein the control circuit is configured to control to turn on or cut off an electrical connection between the power chip and the driving chip according to the control signal (figs. 1-2, reset units 700-702 with, e.g., switch T1 disclosed, ¶ 41-62).

	Regarding claim 2, Song discloses wherein the detection circuit comprises: a voltage comparison circuit, comprising an input terminal directly electrically connected to the logic signal receiving terminal and another input terminal directly electrically connected to a preset voltage, the voltage comparison circuit being configured to output the control signal depending on a magnitude relationship between the logic voltage and the preset voltage (figs. 1-2, comparator compares amplitude of voltages at first and second input terminals to turn on/off transistor T1, ¶ 41-62).

	Regarding claim 4, Song discloses wherein control circuit comprises a grounding resistor, a grounding wire, and a control switch, wherein the power terminal of the driving chip is coupled to the power output terminal of the power chip through the control switch, and wherein the grounding resistor comprises one terminal directly electrically connected to the output terminal of the detection circuit and to the control terminal of the control switch, and another terminal directly electrically connected to the grounding wire (figs. 1-2, e.g., resistor connected between T1 and GND, ¶ 41-62).

	Regarding claim 5, Song discloses wherein the control switch is turned on at a low level (fig. 2, ¶ 51-62).

	Regarding claim 10, Song discloses wherein the driving chip comprises a gate driving chip, and the detection circuit is directly electrically connected to the logic signal receiving terminal of the gate driving chip (figs. 1-2, ¶ 34, ¶ 38, scan driver 500 disclosed; *Examiner takes official notice that the use of a scan driver in an active matrix display is well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Song with the well-known active matrix display to achieve the predictable result of driving a pixel circuit; see also ¶ 41-62; Applicant has not traversed Examiner’s assertion of official notice in the reply filed 12/22/21, and thus the use of a scan driver in an active matrix display is taken to be admitted prior art [see MPEP 2144.03]).

	Regarding claim 11, Song discloses wherein the driving chip comprises a source driving chip, and the detection circuit is directly electrically connected to the logic signal receiving terminal of the source driving chip (figs. 1-2, ¶ 34, ¶ 36, data driver 300 disclosed; *Examiner takes official notice that the use of a data driver in an active matrix display is well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Song with the well-known active matrix display to achieve the predictable result of driving a pixel circuit; see also ¶ 41-62; Applicant has not traversed Examiner’s assertion of official notice in the reply filed 12/22/21, and thus the use of a data driver in an active matrix display is taken to be admitted prior art [see MPEP 2144.03]).

	Regarding claim 12, Song discloses wherein the drive circuitry is directly electrically connected to a timing control chip (fig. 1, controller 200, ¶ 31, ¶ 35).

	Regarding claim 16, Song discloses a display device, comprising a display panel and a driving circuitry of the display panel (fig. 1, ¶ 31-34).
	The remaining limitations of claim 16 are rejected under the same rationale as claim 1.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Feng (US 2011/0310135).

	Regarding claim 19, Song fails to disclose wherein the display panel is a liquid crystal display panel.
	Feng teaches wherein the display panel is a liquid crystal display panel (¶ 4).
	Song and Feng are both directed to display devices with driving circuits.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display device of Song with the liquid crystal display of Feng since such a modification provides portability, low power consumption, and low radiation (Feng, ¶ 4).

Allowable Subject Matter
Claim 15 is allowed (pending the above objection for informalities).

Claims 3, 6-9, 13, 14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (pending the above objection for informalities).

Response to Arguments
Applicant's arguments filed 4/7/22 have been fully considered but they are not persuasive.  Regarding claims 1 and 16, Applicant argues that certain features of the Song reference “should be properly regarded as” specific claimed features of Applicant’s invention.  However, this is not germane, as Examiner is not restricted to Applicant’s preferences regarding the mapping of the reference to the claim elements.
Applicant further argues that Song “fails to show or suggest detecting the logic voltage at the logic signal receiving terminal connected to the driving chip” (Remarks, p. 14).  Examiner disagrees.  As previously argued (see Final rejection mailed 1/26/22), figs. 2-3 and ¶ 58-62 of Song disclose the output terminal of the reset circuit outputs either a high level signal or a low level signal depending on whether transistor T1 is turned on (via a low level output from the comparator) or off (via a high level output from the comparator).  This high level signal (first control signal) or low level signal (second control signal) output by the reset circuit disables or enables, respectively, the display drivers.  Thus, Song explicitly discloses a logic signal of either on (enabled) or off (disabled) that is supplied to the display drivers.  As shown by figs. 2-3 and discussed in ¶ 58-62 (see also ¶ 65-79), the enable signal (low/second control signal) is the ground voltage.  The disable signal (high/first control signal) is the power voltage Vdd.  In other words, both the ground voltage and the power voltage Vdd are utilized as logic signals, and as the circuit of fig. 2 receives both ground and Vdd, this circuit therefore has a “logic signal receiving terminal” as is claimed.
Applicant’s arguments regarding “modify[ing] these analog voltages with logic voltages (namely digital voltages)” (Remarks, p. 14) are not germane, as Examiner is not relying on any modification of the voltages and no “digital voltages” are claimed.

	Applicant’s remaining arguments are moot in view of the allowable subject matter indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626